Name: Commission Regulation (EC) No 1195/97 of 27 June 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 28 . 6. 97 I EN I Official Journal of the European Communities No L 170/ 11 COMMISSION REGULATION (EC) No 1195/97 of 27 June 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff 2. Subheading 2306 70 00 includes only residues from the extraction of oil of germs of maize and containing the following ingredients in the quant ­ ities specified, calculated by weight on the dry product: (a) products of an oil content of less than 3 % :  starch content: less than 45 % ,  protein content (nitrogen content x 6,25): not less than 11,5%; (b) products of an oil content of not less 3 % and not more than 8 % :  starch content: less than 45 %, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), hereafter combined nomenclature, as last amended by Commission Regulation (EC) No 1 194/97 (2), and in particular Article 9 thereof, Whereas the Court of Justice, in its judgement of 13 February 1996 in Case C-143/93 (3), has ruled Commis ­ sion Regulation (EEC) No 482/74 (4), inapplicable with effect from 1 January 1988; Whereas provisions should be adopted for the uniform application of the combined nomenclature as regards the classification of residues resulting from the extraction of maize (corn) germ oil ; whereas heading No 2306 of the combined nomenclature covers residues resulting from the extraction of vegetable oils; Whereas, for the purpose of distinguishing residues re ­ sulting from the extraction of maize germ oil , falling within CN code 2306 70 00, from products which have not undergone a complete oil extraction process and from products containing ingredients which have not under ­ gone an oil extraction process, the minimum and maximum starch , oil and protein contents must be deter ­ mined; whereas it is therefore necessary to clarify addi ­ tional note 2 to Chapter 23; Whereas the provisions of this Regulation are in accord ­ ance with the opinion of the Customs Code Committee, Tariff and Statistical Nomenclature Section ,  protein content (nitrogen content x 6,25): not less than 13 % . Moreover, such residues shall not contain ingre ­ dients which are not obtained from maize grains . For the determination of starch and protein content, the methods set out in Commission Directive 72/ 199/EEC, Annex I ( 1 ) and (2) are to be applied. For the determination of oil and moisture content, the methods set out in Commission Directive 71 /393/EEC, Annex: Section 4 (method A) and Section 1 , respectively, are to be applied . HAS ADOPTED THIS REGULATION: Products containing components from parts of maize grains which have been added after proces ­ sing and have not been subjected to the oil extrac ­ tion process are excluded.' Article 1 Additional note 2 to Chapter 23 of the combined nomen ­ clature annexed to Regulation (EEC) No 2658/87 is replaced by the following text : Article 2 (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) See page 10 of this Official Journal . 0 [ 1996] ECR, p. 1-0431 . This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.(4) OJ No L 57, 28 . 2. 1974, p. 23 . No L 170/ 12 EN Official Journal of the European Communities 28 . 6 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1997. For the Commission Mario MONTI Member of the Commission